Baldwin, J.
The legacy to the heirs of the testator’s deceased niece, Minerva Ennis, was a class gift which vested *48upon Ms decease in her descendants who were then living, per stirpes. The will, like every other, is to be read as if executed at the moment of the testator’s death. Whoever were, at that time, her heirs, in the sense in wlrich he employed that word, are to take, without regard to whether they did or did not answer that description at her decease. Gold v. Judson, 21 Conn. 616, 623.
The word “ heirs,” in its strict and primary meaning, signifies those entitled by law to inherit by descent the real estate of a deceased person. It is also popularly used to denote those entitled by the statute of distributions to succeed beneficially to the personal estate of a deceased person. The will now before us, while purporting to dispose of both real and personal estate, contemplated a conversion of the whole into money; and the -provision for the heirs of Mrs. Ennis, even assuming that under the residuary clause they are to share in the proceeds of real estate, should therefore be treated as a bequest of personalty.
As a general rule its primary legal meaning should be given to every word in a will, unless the context, when read in the light of the circumstances surrounding the testator, shows clearly that it was used in a different sense. Leake v. Watson, 60 Conn. 498, 506, 508. The fact that the word now in question occurs in a disposition of personal estate is to be given due weight; but it is not conclusive. Mullen v. Reed, 64 Conn. 240, 248. Resort will ordinarily be had to secondary meanings, in cases of testamentary construction, only when adherence to the primary meaning would make the provision under consideration hieffectual or plainly unreasonable. No such result follows from assigning to the term “heirs of my niece, Minerva Ennis,” its proper legal signification. On the contrary, it is MgMy improbable that the testator would prefer to her lineal descendants those who might be the statutory successors to her personal estate under the laws of New Jersey, with which it is not to be presumed that he was acquainted. It is also worth remark that in “ Item 2 ” his contingent bequest to the heirs of another niece living in the same State, was to be equally divided between them; a fixed *49rule being thus imposed, without regard to any statutory mode of distribution. The word “ heirs,” therefore, is to be taken in its primary meaning, under the laws of Connecticut, this being the State where the testator had his domicil, and executed his will. It follows that the children of David R. Ennis together take one fourth of the legacy in question, and that his widow takes nothing. Morris v. Bolles, 65 Conn. 45, 58.
Martha Kimball and her husband were each entitled to $250, under “ Item 9 ” of the will. The reference to “ said sum so intended for her,” cannot avail either to double her legacy, or to deprive her insane husband of that which had been expressly given to him. While he, no doubt, was thus remembered only because of Ms marriage to her, the testator intended to benefit her by benefiting him.
The provision for the heirs of Minerva Ennis and Amanda Jewett, each of whom had died leavmg descendants who survived the testator, enured solely to the benefit of such descendants, and the husbands of these nieces took nothing.
For the reasons already stated in discussmg the legacy to the heirs of Mmerva Ennis, the “ heirs of Mary Gibbs, deceased,” were her brothers and sister and those of the descendants of her deceased brothers who were living when the testator died; sharing per stirpes. What would have fallen to William J. Gibbs, had he survived the testator, is to be divided mto six parts, of which each of his children takes one, and that remainmg goes to the children of Ms deceased son. Cook v. Catlin, 25 Conn. 387.
The death of Amanda Rockwell before the testator, brought into operation the clause of the will intended to be for the benefit of her heirs. While inartificially expressed, it is sufficient to send the legacy to them, and insufficient to multiply it by their number. Each takes an equal share in $400.
The residuary clause empowers the executor to convert the whole estate into money in such manner “ as he shall judge to be for the best interest of all the legatees named,” and “ to pay the legatees named their respective sums ” as soon as may be, and directs that if the estate should prove *50insufficient to “ pay the legacies in full,” a proportionate deduction is to be made “ from each legacy named,” but that if there be “more than sufficient to pay the several legacies herein named,” the surplus shall go “ to all the legatees named in this will, to be equally divided among them all, all to share and share alike, and in equal amounts of the same.” This use of the word “ named ” as descriptive of all the legacies, that were to be paid, shows that he meant it, when employed to designate legatees, to have the same application, and include all to whom these legacies were to be paid. He had directed that certain sums should be paid under the twenty-five preceding “ items ” of his will, and the sums so named were the “ legacies herein named.” Those who were to receive them were equally “named,” whether described by their proper individual names, or as members of a class like “ heirs ” or “ children,” or as occupying a certain relation to another, such as a “ husband.” Bromley v. Wright, 7 Hare, 334.
It is equally evident that while he meant that those who might suffer by an abatement, in case of a deficiency of the estate, should be the ones to profit by a surplus, in case a residuum were formed, he did not intend that in that event they should have a precisely corresponding benefit. Any abatement was to be proportional, as respects each legacy; but any increase was to be the subject of equal distribution among “ all the legatees named.”
Following the interpretation already assigned to the term “ all the legatees named,” by which it is to be understood to include those named by any class description, we think that the class receiving any legacy, however numerous, should be treated as a unit, as respects the division of the surplus. The right to share in it was an incident of each of these legacies, and it is more reasonable to suppose that the testator intended the number of shares to be that of the different legacies that took effect, than that of the individuals between whom these legacies might, by the accident of death and consequent substitution, happen to be divided. It was uncertain, in the testator's mind, whether there would be any residuary estate. *51There were, in all, twenty-seven legacies given to as many individuals or classes, and of these eighteen were subject to lapse. The number of residuary shares, therefore, under the construction of the will which we adopt, could not exceed twenty-seven, and might be only nine, while if the division were to be made per capita, among all the individuals who shared in any legacy, the portion of each might be a mere trifle. It is to be presumed that the testator intended that his residuary legatees should receive, if anything, what would be of substantial benefit.
The Superior Court is advised to enter a decree in conformity with this opinion.
In this opinion the other judges concurred.